McLaughlin, J. (dissenting):
The evidence did not in my opinion justify a finding that the accident was due to the negligence of the defendant, nor was it of such probative force as justified an inference that the cars were derailed by the spreading o£ the tracks. One might guess the accident was caused in that way, but whether it was or not is a matter of pure speculation. Before a plaintiff is entitled to recover damages for an injury sustained on account of a defendant’s negligence, evidence must be produced from which the cause of the accident can be determined with a fair and reasonable degree of certainty, and also that such cause was due to some negligent act, either of commission or omission, on the part of the defendant. Here the cause of the accident is not disclosed, nor is there anything to indicate in what respect the defendant failed to perform its duty or obligation to the plaintiff.
For these reasons I dissent from the prevailing opinion and vote to affirm the order without modification.
Ingraham, P. J., concurred.
Order . modified as stated in opinion, and as modified affirmed, without costs. Settle order on notice.